

116 HRES 524 IH: Calling on the United Arab Emirates to immediately end any form of human rights violations against political prisoners and prisoners of free speech, and for other purposes.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 524IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Clay submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the United Arab Emirates to immediately end any form of human rights violations against
			 political prisoners and prisoners of free speech, and for other purposes.
	
 That the House of Representatives— (1)calls on the United Arab Emirates to immediately end any form of human rights violations, such as torture, the denial of access to health care, or the absence of fair trials, committed against political prisoners or individuals imprisoned for exercising their right to freedom of speech;
 (2)calls for the immediate closure, with or without the prior withdrawal of forces of the United Arab Emirates from Yemen, of any secret jail under the control of the United Arab Emirates in Yemen; and
 (3)expresses the sense of the House of Representatives that any individual, including any member of the armed services, of the United Arab Emirates involved in war crimes against prisoners or torture should be appropriately prosecuted by that country.
			